          Case 1:18-cr-00109-LY Document 102 Filed 01/07/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V.                                               §           NO.    A 18 CR 109- LY
                                                 §
                                                 §
JARED PATTON ROARK                               §


              UNOPPOSED MOTION TO CONTINUE SELF-SURRENDER DATE

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       NOW COMES Defendant Jared Patton Roark, through undersigned counsel, and files this

unopposed motion to continue his self-surrender date, showing the Court as follows:

       On September 20, 2019, the Court sentenced Mr. Roark was to 33 months imprisonment,

followed by 3 years of supervised release. The Court allowed Mr. Roark to self-surrender.

       Mr. Roark appealed the conviction and the Court allowed Mr. Roark to remain free on

conditions of release during the pendency of the appeal.

       On November 4, 2020, the mandate issued affirming the conviction.

       On January 5, 2021, the Bureau of Prisons notified Mr. Roark that he was to to self-

surrender at FCI Three Rivers on January 15, 2021, by 2:00 PM.

       The coronavirus pandemic remains unchecked in the United States and the state of Texas.

Positivity test rates remain dangerously high in the region. While vaccinations are becoming

available, they remain in limited supply. Mr. Roark requests that the Court delay his date to self-

surrender to a BOP facility to no earlier than March 1, 2021. This will allow pandemic conditions

to abate and for Mr. Roark to arrange his personal affairs before surrendering to commence his

term of imprisonment.
          Case 1:18-cr-00109-LY Document 102 Filed 01/07/21 Page 2 of 4




       Assistant U.S. Attorney Douglas Gardner representing the government is not opposed to

the Court continuing the surrender date to a date not earlier than March 1, 2021. Mr. Gardner

advised that the Government would oppose any further extensions beyond the March 1, 2021 date.

       Mr. Roark, therefore, respectfully requests that his self-surrender date be continued to a

date no earlier than March 1, 2021.




                                            Respectfully submitted.

                                            MAUREEN SCOTT FRANCO
                                            Federal Public Defender


                                      By:   _________________________
                                            /s/ JOSE I. GONZALEZ-FALLA
                                            Assistant Federal Public Defender
                                            Western District of Texas
                                            Lavaca Plaza
                                            504 Lavaca, Suite 960
                                            Austin, Texas 78701
                                            (512) 916-5025
                                            (512) 916-5035 (FAX)
                                            Bar Number: Texas 08135700

                                            Attorney for Defendant




                                               2
          Case 1:18-cr-00109-LY Document 102 Filed 01/07/21 Page 3 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of January, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the following:

Douglas Gardner
Assistant U.S. Attorney
903 San Jacinto, Ste. 334
Austin, TX 78701



                                     __________________________________________
                                     /s/ JOSE I. GONZALEZ-FALLA




                                                3
          Case 1:18-cr-00109-LY Document 102 Filed 01/07/21 Page 4 of 4




                              UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
V.                                                 §           NO.   A 18 CR 109- LY
                                                   §
                                                   §
JARED PATTON ROARK                                 §


                                              ORDER

        On this date came on to be considered Defendant’s Unopposed Motion to Continue Self-

Surrender Date. The Court finds that for the reasons stated in the Defendant's motion, the motion

should be GRANTED.

        IT IS THEREFORE ORDERED THAT Defendant Jared Patton Roark is to voluntarily

surrender to the designated BOP facility no earlier than the 1st day of March, 2021, as directed by

the U.S. Marshals Service and the Bureau of Prisons.

        IT IS FURTHER ORDERED THAT Defendant Jared Patton Roark continue to comply

with all conditions of pretrial release currently in effect.

        SIGNED this ___________ day of _______________________, 2021.



                                                __________________________________________
                                                LEE YEAKEL
                                                UNITED STATES DISTRICT JUDGE




                                                   4
